 

SHARE PURCHASE AND GENERAL RELEASE AGREEMENT

 

This Share Purchase and General Release Agreement (“Agreement”) is entered into
by and between Peter Taddeo (the “Investor”) and Biotech Products Services and
Research, Inc., a Nevada corporation (“BPSR” or the “Company”), and Mint
Organics, Inc., a Florida corporation and subsidiary of BPSR (“Mint Organics”
and together with BPSR, the “Company Entities”). Investor and each of the
individual Company Entities are sometimes referred to herein as a “Party” and
collectively as the “Parties”. This Agreement is effective on the date this
Agreement has been executed by all the Parties (the “Effective Date”).

 

WHEREAS, pursuant to that certain Participation Agreement, dated January 27,
2017 (the “Participation Agreement”), between BPSR and the Investor, the
Investor purchased 150 shares of Series A Convertible Preferred Stock, par value
$0.001 per share (the “Series A Preferred Stock”), of Mint Organics and a
warrant exercisable for up to 150,000 shares of BPSR common stock for $0.15 per
share from the date of issuance until the third anniversary of the date of
issuance (the “Warrant”) for an aggregate purchase price or $150,000;

 

WHEREAS, the Parties desire to enter into this Agreement whereby BPSR shall
purchase the Investor’s Series A Preferred Stock pursuant to the terms and
conditions set forth herein;

 

WHEREAS, the Parties also desire to enter into this Agreement for the purpose of
resolving any and all obligations and/or differences, which the Company Entities
or Investor now have or in the future may have with respect to each other, and
to settle and resolve forever any and all alleged claims arising out of any
Investor’s investment in the Company Entities;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration set forth in this Agreement, the receipt
of which is acknowledged, Investor and the Company Entities agree as follows:

 

ARTICLE I

 

SHARE PURCHASE AGREEMENT

 

Section 1.01 Purchase of Shares. Subject to the terms and conditions set forth
herein, on the Effective Date of this Agreement, BPSR shall purchase from
Investor, and Investor shall sell to BPSR, Investor’s 150 shares (the “Shares”)
of Series A Preferred Stock (the “Share Purchase”) for an aggregate purchase
price of $40,000 (the “Purchase Price”). The Purchase Price shall be paid as
follows; (a) $25,000 upon execution of this Agreement (“Initial Payment
Amount”), but no later than 3 days from the Effective Date, and $15,000 to be
paid to Investor no later than 45 days from the effective date of this Agreement
(“Future Payment Amount”). All payments made to the Investor in connection with
the Purchase Price will be made by wire transfer of immediately available funds
to an account of the Investor designated in writing by the Investor to BPSR.
Immediately upon receipt of the Initial Payment Amount in full by Investor,
Investor shall deliver to BPSR one or more stock certificates evidencing the
Shares, free and clear of all Encumbrances (as defined herein), duly endorsed in
blank or accompanied by stock powers or other instruments of transfer duly
executed in blank (the “Transaction Documents”).

 



   

 

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01 Representations, Warranties and Covenants of the Company Entities.
The Company Entities represent, warrant and covenant to the Investor the
following:

 

(a) Due Organization; Good Standing. They are duly incorporated, validly
existing and in good standing under the laws of the state of their respective
incorporation and have full corporate power and authority to enter into this
Agreement, to carry out their obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by them of this Agreement, the performance by them of their obligations
hereunder and the consummation by them of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of such
entities. This Agreement has been duly executed and delivered by their
respective board of directors, and (assuming due authorization, execution and
delivery by Investor ) this Agreement constitutes a legal, valid and binding
obligation, enforceable against them in accordance with its terms.

 

(b) No Conflicts; Consents. The execution, delivery and performance by the
Company Entities of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not require the consent, notice or other
action by any person under any Contract to which any of the Company Entities is
a party. No consent, approval, permit, governmental order, declaration or filing
with, or notice to, any governmental authority is required by or with respect to
Investor in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby.

 

(c) Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any the Company Entities.

 

Section 2.02 Representations and Warranties of the Investor.

 

(a) Authority of Investor. Investor has full power and authority to enter into
this Agreement and the other Transaction Documents to which Investor is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by Investor , and (assuming due authorization, execution
and delivery by the Company) this Agreement constitutes a legal, valid and
binding obligation of Investor enforceable against Investor in accordance with
its terms. When each other Transaction Document to which Investor is or will be
a party has been duly executed and delivered by Investor (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Investor
enforceable against it in accordance with its terms.

 

(b) The Shares are owned of record and beneficially by Investor, free and clear
of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies and other arrangements or
restrictions of any kind (“Encumbrances”).

 

(c) No Conflicts; Consents. The execution, delivery and performance by Investor
of this Agreement and the other Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not require the consent, notice or other action by any Person under any
Contract to which Investor is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Investor in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

___ (Initials)

 

 2

 

 

(d) Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Investor.

 

ARTICLE III

 

RELEASE OF CLAIMS

 

Section 3.01 Release of Company Group by Investor. Upon the full payment of the
Purchase Price to Investor in accordance with the terms herein, Investor, for
himself, his heirs, executors, administrators and assigns (the “Investor
Releasees”), shall RELEASE, ACQUIT AND FOREVER DISCHARGE the Company Entities
and their predecessors, successors, assigns, divisions, subsidiaries parents,
and affiliates (the “Company Group”), and each and all former, present and
future officers, directors, shareholders, members, investors, agents, and
representatives of any member of the Company Group (all of whom are hereinafter
collectively referred to as “Releasees”) from any and all claims, demands and
causes of action of any kind or character, whether known or unknown, which
Investor ever had, now has or may hereafter have against any of Releasees,
arising out of any act, omission, transaction or event occurring prior to or as
of the Closing Date, including, without limitation, those related to Investor’s
investment into the Company Entities (the “Company Release”). Without limiting
the generality of the foregoing, it is understood and agreed that this release
shall constitute and includes a release by Investor Releasees from any and all
claims, grievances, demands, charges, liabilities, obligations, actions, causes
of action, damages, costs, losses of services, expenses, and compensation of any
nature whatsoever, whether based on tort, contract or other theory of recovery,
on account of, or in any way growing out of Investor’s involvement with or
separation from the Company Entities. Should the Company Entities breach any of
their obligations under this Agreement, including payments of the Purchase Price
amounts as described herein, this release is void.

 

Section 3.02 Waiver. The Investor hereby acknowledges and agrees that the
Company Release shall constitute a general release against Releasees, and the
Investor, for itself, himself, is heirs, executors, administrators and assigns,
shall hereby expressly waive and assume the risk of any and all claims for
damages against any of Releasees that exist as of the date of this Agreement but
of which he does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect his decision to enter into this Agreement. Investor further
hereby agrees that will be accepting the payments provided herein as a full and
complete compromise of any and all matters involving disputed issues of law and
fact against Releasees, and that he will assume the risk that the facts or law
may be otherwise than he believes.

 

Section 3.03 Non-Disparagement Agreement.

 

(a) The Investor hereby acknowledges and agrees that he has not, and will not,
subsequent to the presentation and execution of this Agreement, verbally or in
writing, defame, disparage, deprecate, discredit, vilify, or make any statements
to any third parties that in any way may be considered harmful or negatively
impact the Company Entities and their Investor officers, directors or employees.

 



___ (Initials)

 

 3

 

 

(b) The Company Entities hereby acknowledge and agree that they and any of their
Investor officers and directors have not, and will not, subsequent to the
presentation and execution of this Agreement, verbally or in writing, defame,
disparage, deprecate, discredit, vilify, or make any statements to any third
parties that in any way may be considered harmful or negatively impact the
Investor.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01 Termination. This Agreement shall be terminated immediately upon
BPSR’s failure to make any of the Purchase Price payments within the deadlines
prescribed in this Agreement. Upon termination, all further obligations of the
parties under this Agreement shall terminate without liability of any party to
the other parties to this Agreement, except that no such termination shall
relieve any party from liability for any fraud or willful breach of this
Agreement. If this Agreement is terminated due to BPSR’s failure to make any of
the required Purchase Price payments, then the Investor shall retain ownership
of the Shares to provide for conversion as described below, and BPSR shall have
no rights to purchase the Shares, despite having already paid any amounts
associated with the Purchase Price.

 

Upon such time that BPSR does not make and payments of the Purchase Price as
required, then the Investor, immediately upon the effective termination of this
Agreement, shall have been deemed to have provided notice to BPSR to convert the
Shares in accordance with the terms of the Shares, and which BPSR agrees that
any notice provision period for the conversion of the Shares will be
automatically extended to the extent necessary so that the Investor’s right to
provide the above notice complies with the terms of the Shares. BPSR shall
immediately deliver a certificate or confirmation from the transfer agent of
BPSR’s Common Stock evidencing the shares of BPSR Common Stock issued in the
name of the Investor. The applicable conversion price of the Shares shall be
determined based on the average closing price of BPSR stock for the previous 10
trading days ending on the 45th days from the Effective Date.

 

Rule 144. In the event BPSR converts the Shares into BPSR common stock as a
result of termination, BPSR, based on its reasonable judgment, financial
condition and best efforts, shall seek to remain and/or regain in compliance
with the public reporting requirements of the U.S. Securities and Exchange
Commission (“SEC”). BPSR shall further provide any reasonable customary
information requested by Investor or his brokerage firm in connection with
Investor’s ownership of the BPSR common stock, and obtain a legal opinion
requested in connection with Investor’s efforts to sell such shares under Rule
144 of the Securities Act or successor rule(s); provided that, Investor provides
BPSR and its legal counsel with the necessary documentation needed to render a
legal opinion in connection with Rule 144 and BPSR and/or Investor have met the
required conditions for such opinion to be issued.

 

Section 4.02 Standstill Agreement. Investor agrees that during the term of this
Agreement, the Investor will not be entitled to request BPSR to convert or
purchase the Shares nor make any legal claim or threaten to make a legal claim
against any member of the Company Group. All prior notices for conversion of the
Shares provided by Investor to BPSR shall be withdrawn.

 

Section 4.03 No Admission of Liability. Neither the execution of this Agreement,
nor the performance of the consideration given for this Agreement, shall
constitute nor be deemed to be an admission of liability on the part of any
Party hereto, all of which is expressly denied.

 



___ (Initials)

 

 4

 

 

Section 4.04 Acknowledgments. Investor acknowledges that he is fully informed as
to the terms, contents, conditions and effects of this Agreement and that, in
executing this Agreement, he does not rely and has not relied upon any
representation (oral or written) or statement made by the Company, any of its
officers or directors or its attorneys, including, but not limited to, any
representation or statement with regard to the subject matter, basis, or effect
of this Agreement. Investor further acknowledges the following:

 

(a) he has been advised to consult with an attorney of his choosing prior to
executing this Agreement;

 

(b) he is over the age of eighteen (18) years, of sound mind and otherwise
competent to execute this Agreement; and

 

(c) he is entering into this Agreement knowingly and voluntarily and without any
undue influence or pressures.

 

Section 4.05 Attorneys’ Fees. The Parties acknowledge that any violation or
threatened violation of any of the provisions of this Agreement would constitute
a material breach of this Agreement and that the prevailing Party shall be
entitled to compensatory damages, attorneys’ fees, costs, and such other and
further relief to which the prevailing Party may show itself justly entitled.

 

Section 4.06 Expenses. All costs and expenses incurred in connection with this
Agreement and each other agreement, document, and instrument contemplated by
this Agreement and the transactions contemplated hereby and thereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

 

Section 4.07 Further Assurances. Each of the Parties hereto shall execute and
deliver such additional documents, instruments, conveyances, and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated hereby.

 

Section 4.08 Public Announcements. Unless otherwise required by applicable law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party and the parties shall cooperate as to
the timing and contents of any such announcement.

 

Section 4.09 Notices. All notices, requests, consents, claims, demands, waivers,
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth on the signature page of
this Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this Section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or email (with confirmation of transmission) or
certified or registered mail (in each case, return receipt requested, postage
pre-paid). Except as otherwise provided in this Agreement, a Notice is effective
only (a) upon receipt by the receiving party, and (b) if the party giving the
Notice has complied with the requirements of this Section.

 

Section 4.10 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including” are deemed to be followed by the words
“without limitation;” (b) the word “or” is not exclusive; and (c) the words
“herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (x) to
sections, schedules, and exhibits mean the sections of, and schedules and
exhibits attached to, this Agreement; (y) to an agreement, instrument, or other
document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The schedules
and exhibits referred to herein shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.

 



___ (Initials)

 

 5

 

 

Section 4.11 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 4.12 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 4.13 Entire Agreement. This Agreement any other documents incorporated
herein by reference constitutes the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and
supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter

 

Section 4.14 Amendment and Modification. This Agreement may only be amended,
modified, or supplemented by an agreement in writing signed by each party
hereto.

 

Section 4.15 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach, or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

Section 4.16 Assignment. Neither party may assign any of its rights or delegate
any of its obligations hereunder without the prior written consent of the other
party, which consent shall not be unreasonably withheld, conditioned, or
delayed. Any purported assignment or delegation in violation of this Section
shall be null and void. No assignment or delegation shall relieve the assigning
or delegating party of any of its obligations hereunder.

 

Section 4.17 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

Section 4.18 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit, or remedy
of any nature whatsoever under or by reason of this Agreement.

 



___ (Initials)

 

 6

 

 

Section 4.19 Governing Law. All matters arising out of or relating to this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Florida without giving effect to any choice or conflict of
law provision or rule (whether of the State of Florida or any other
jurisdiction).

 

Section 4.20 Submission to Jurisdiction. Any legal suit, action, or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or shall be instituted in the federal courts of the United States of
America or the courts of the State of Florida in each case located in the City
of Miami, and County of Miami-Dade, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action, or proceeding.
The parties irrevocably and unconditionally waive any objection to venue of any
suit, action, or proceeding in such courts and irrevocably waive and agree not
to plead or claim in any such court that any such suit, action, or proceeding
brought in any such court has been brought in an inconvenient forum.

 

Section 4.21 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 4.22 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 4.23 Force Majeure. No party shall be liable or responsible to the other
party, nor be deemed to have defaulted under or breached this Agreement, for any
failure or delay in fulfilling or performing any term of this Agreement (except
for any obligations to make payments to the other party hereunder), when and to
the extent such failure or delay is caused by or results from acts beyond the
affected party’s reasonable control, including, without limitation: (a) acts of
God; (b) flood, fire, earthquake, or explosion; (c) war, invasion, hostilities
(whether war is declared or not), terrorist threats or acts, riot, or other
civil unrest; (d) government order or law; (e) actions, embargoes, or blockades
in effect on or after the date of this Agreement; (f) action by any governmental
authority; and (g) national or regional emergency. The party suffering a Force
Majeure Event shall give notice within 3 days of the Force Majeure Event to the
other party, stating the period of time the occurrence is expected to continue
and shall use diligent efforts to end the failure or delay and ensure the
effects of such Force Majeure Event are minimized.

 

Section 4.24 Business Days. If any date on which a party is required to make a
payment or a delivery pursuant to the terms hereof is not a Business Day, then
such party shall make such payment or delivery on the next succeeding Business
Day.

 

[SIGNATURE PAGE FOLLOWS]

 



___ (Initials)

 

 7

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement intending to be
fully legally bound.

 

  BIOTECH PRODUCTS SERVICES AND RESEARCH, INC.       Date: April 6, 2018 By: /s/
Albert Mitrani   Name: Albert Mitrani   Title: Chief Executive Officer        
MINT ORGANICS, INC.       Date: April 6, 2018 By: /s/ Ian Bothwell   Name: Ian
Bothwell   Title: Chief Financial Officer       Date: April 6, 2018 By: /s/
Peter Taddeo     PETER TADDEO

 



___ (Initials)

 

 8

 

 

